Ostrander, J.
Plaintiff seeks to compel the defendant to approve a plat. The court below refused the writ of mandamus. The proposed plat conforms to the streets and alleys of adjoining plats. It does not interfere with any general plan for streets. It was disapproved because plaintiff had not provided for, and would not provide for, a certain street across his land.
The governing statute is Act No. 251, Public Acts of 1915 (1 Comp. Laws 1915, § 3350 et seq.). Plaintiff *469is entitled to an approval, and the judgment must be reversed and one entered to this effect. Campau v. Board of Public Works, 86 Mich. 372 (49 N. W. 39) ; Van Husan v. Heames, 91 Mich. 519 (52 N. W. 18); Owen v. Moreland, 132 Mich. 477 (93 N. W. 1068).
Kuhn, C. J., and Stone, Bird, Moore, Steere, Brooke, and Fellows, JJ., concurred.